MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming the denial of petitioner’s application for cancellation of removal.
The BIA found petitioner ineligible for cancellation of removal because his conviction under California Penal Code § 273.5(a) was for a crime of domestic violence under 8 U.S.C. § 1227(a)(2)(E)(i).
Petitioner does not dispute that he has been convicted under California Penal Code § 273.5(a) for willful infliction of corporal injury on a spouse or cohabitant, or that his conviction constitutes a crime of domestic violence under 8 U.S.C. § 1227(a)(2)(E)(i). Further, because petitioner’s conviction for a crime of domestic violence rendered him ineligible for cancellation of removal under 8 U.S.C. § 1229b(b)(l)(C), the BIA did not need to reach the issue of whether petitioner could establish good moral character for purposes of cancellation of removal. Cf. Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649, 653 (9th Cir.2004). Accordingly, respondent’s unopposed motion for summary disposition is granted.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.